       Case 4:21-cv-00872-MWB Document 15 Filed 07/20/21 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


  ERROL A. HENDERSON,
                                         Civil Action No. 4:21-cv-00872
                   Plaintiff,
                                         (Honorable Matthew W. Brann)
                    v.

  PENNSYLVANIA STATE                     Electronically Filed
  UNIVERSITY,

                   Defendant.


JOINT STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF
 TIME FOR DEFENDANT TO RESPOND TO PLAINTIFF’S AMENDED
                       COMPLAINT

      WHEREAS, on May 12, 2021, Plaintiff Errol A. Henderson (“Plaintiff”)

filed his Complaint in the above-captioned action (ECF No. 1);

      WHEREAS, on May 25, 2021, Defendant The Pennsylvania State

University (“Defendant”) executed a Waiver of the Service of Summons, making

the deadline to respond to the Complaint July 23, 2021 (ECF No. 6);

      WHEREAS, on July 19, 2021, Plaintiff filed an Amended Complaint;

      WHEREAS, the parties have agreed to a 30-day extension from the date

Plaintiff filed his Amended Complaint for Defendant to move or otherwise respond

to the Amended Complaint;

      WHEREAS, Defendant has not previously requested an extension of time to

respond to any pleading; and
        Case 4:21-cv-00872-MWB Document 15 Filed 07/20/21 Page 2 of 4




      WHEREAS, because both parties agree to this extension, no party will be

prejudiced by a 30-day extension of time.

      Accordingly, the parties hereby stipulate to extend the deadline for

Defendant to move or otherwise respond to Plaintiff’s Amended Complaint to and

including August 18, 2021.

STIPULATED AND AGREED ON THIS 20th DAY OF JULY, 2021:

 /s/ Stephen G. Console                     /s/ Sarah E. Bouchard
Stephen G. Console (PA 36656)               Sarah E. Bouchard (PA 77088)
Rahul Munshi (PA 307548)                    Ali M. Kliment* (PA 318988)
CONSOLE MATTIACCI LAW, LLC                  Margaret M. McDowell* (PA 322619)
1525 Locust Street, Ninth Floor             MORGAN, LEWIS & BOCKIUS LLP
Philadelphia, PA 19102                      1701 Market Street
Phone: 215.545.7676                         Philadelphia, PA 19103
Fax: 215.814.8920                           Phone: 215.963.5000
console@consolelaw.com                      Fax: 215.963.5001
munshi@consolelaw.com                       sarah.bouchard@morganlewis.com
                                            ali.kliment@morganlewis.com
Counsel for Plaintiff                       margaret.mcdowell@morganlewis.com

                                            Ami N. Wynne*
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            110 N. Wacker Drive
                                            Chicago, IL 60606
                                            Phone: 312.324.1000
                                            Fax: 312.324.1001
                                            ami.wynne@morganlewis.com

                                            *Admitted pro hac vice

                                            Counsel for Defendant




                                        2
      Case 4:21-cv-00872-MWB Document 15 Filed 07/20/21 Page 3 of 4




Approved and so ORDERED this _____ day of ______________, 2021.

__________________________________
                   Matthew Brann, J.




                                    3
       Case 4:21-cv-00872-MWB Document 15 Filed 07/20/21 Page 4 of 4




                       CERTIFICATION OF SERVICE

      I, Sarah E. Bouchard, hereby certify that on this 20th day of July, 2021, a

true and correct copy of the Stipulation And [Proposed] Order For Extension Of

Time For Defendant To Respond To Plaintiff’s Amended Complaint was served

upon the following by electronic filing with the Clerk of the United States District

Court for the Middle District of Pennsylvania, and is available for viewing and

downloading from the ECF system:


                               Stephen G. Console
                                  Rahul Munshi
                           Console Mattiacci Law, LLC
                           1525 Locust Street, 9th Floor
                             Philadelphia, PA 19102
                            console@consolelaw.com
                            munshi@consolelaw.com




                                             /s/ Sarah E. Bouchard
                                             Sarah E. Bouchard
